Citation Nr: 0827619	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of an ear 
infection, claimed as perforated tympanic membranes.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee. 

This appeal was previously before the Board in August 2006, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

By a May 2008 rating decision, the RO in Huntington, West 
Virginia granted service connection for tinea cruris and 
assigned a noncompensable disability rating, effective from 
December 2002.  (Due to the veteran's residence, his claims 
folder remains under the jurisdiction of the RO in Nashville, 
Tennessee).  

In August 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket.


FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by 
prostrating attacks occurring approximately twice a week and 
are productive of severe economic hardship.

2.  No nexus between the veteran's active duty and his 
recurrent ear infections has been demonstrated.  

3.  No nexus between the veteran's active duty and his 
currently-shown bilateral hearing loss has been demonstrated.

4.  No nexus between the veteran's active duty and his 
currently-shown tinnitus has been demonstrated.

5.  No nexus between the veteran's active duty and his 
currently-shown psychiatric disorder has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 50 percent for 
migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

2.  Service connection for residuals of an ear infection is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

4.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a March 
2003 letter.  In addition, following the letter, the July 
2004 Statement of the Case (SOC) and May 2008 Supplemental 
Statement of the Case (SSOC) were issued, each of which 
provided the veteran an additional 60 days to submit more 
evidence.  By the May 2008 SSOC, the veteran was also 
informed of the law and regulations governing the assignment 
of increased ratings and effective dates.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal, 
and in a June 2008 statement, the veteran indicated that he 
had no other information or evidence to submit.  Furthermore, 
he has been accorded pertinent VA examinations.  In this 
regard, the Board notes that at his April 2007 VA examination 
in connection with his claim for an initial increased rating 
for migraine headaches, the examiner cited more recent VA 
treatment records that are not contained in the claims file.  
However, as the Board has considered these records by way of 
the examination report, and is granting the veteran's claim 
in full, we find that no prejudice has resulted from the 
absence of these records in the claims file.  Further, with 
respect to any bearing those treatment records may have on 
the veteran's service connection claims on appeal, the Board 
is convinced that the evidence of record is fully adequate to 
reach a decision, and there is no indication that more recent 
records reflect a link between the veteran's disorders and 
his military service.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54



III.  Initial Increased Rating For Migraine Headaches

Historically, the veteran filed a claim for service 
connection for migraine headaches in December 2002.  The RO 
granted service connection for migraine headaches in a July 
2003 rating decision and assigned a noncompensable disability 
rating, effective from December 2002.  During the course of 
this appeal, in May 2008, the RO in Huntington, West 
Virginia, granted an increased rating of 10 percent effective 
from December 2002.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The veteran's migraine headaches are currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 10 percent rating is assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for characteristic prostrating attacks occurring on 
average once a month over the last several months.  A 50 
percent rating is warranted when there are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inability.

The evidence consistently reflects migraine attacks several 
times a week.  The veteran has described these attacks as 
crippling and accompanied by blurred vision, dizziness, 
nausea, and vomiting.  He has been prescribed a variety of 
medications, which have had varying degrees of success in 
treating his condition.  

The veteran underwent a VA neurological examination in April 
2007.  At that time he reported that with his current 
medication his headaches had decreased in frequency from 6 
days a week to 2 days a week.  He reported that attacks last 
anywhere from 2 to 4 hours to 2 to 3 days, but that whenever 
he has them, no ordinary activity is possible.  He must stop 
what he is doing and lay down in a dark room.  He currently 
works at a motorcycle shop washing bikes and taking out 
garbage, but reported that due to the frequency and severity 
of his migraines, he uses up his sick leave and has trouble 
maintaining a job for more than a couple of years, indicating 
severe economic impact.

In view of the veteran's symptoms, the Board finds that the 
veteran's migraine headaches can be described as very 
frequent and more closely approximate the criteria for a 50 
percent evaluation.  38 C.F.R. §§  4.7, 4.21.  This is the 
maximum schedular evaluation for migraines.  Diagnostic Code 
8100.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

The veteran's migraine headaches have not required frequent 
hospitalizations.  Additionally, while he has consistently 
reported having to miss days from work as a result of 
migraines, he has maintained employment.  The 50 percent 
evaluation contemplates severe economic inadaptability.  
There is no evidence of marked interference with employment 
beyond that already contemplated by the schedular evaluation.  

IV.  Service Connection

The veteran contends that he suffers from a variety of 
disabilities as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted for any of the claimed disabilities.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system (including sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that many of his disabilities are due to 
his service in Vietnam in 1975.  The Board will address his 
claimed Vietnam service before turning to consider the 
service connection claims.

The veteran's service records show that he was assigned to 
the Battery B, 1st Battalion, 321st Field Artillery of the 
101st Airborne Division at Fort Campbell, Kentucky.  His 
military occupational specialty was field artillery.  None of 
these records show that the veteran served in Vietnam at any 
time.  He has stated, however, that his unit was sent to the 
Ton Son Nhut Airport in April 1975 on a mission to support 
the evacuation of personnel and equipment from Vietnam.  

In accordance with the August 2006 Remand directives, the RO 
requested verification from the Joint Services Records 
Research Center (JSRRC) of whether the veteran's unit was 
deployed from Fort Campbell to Vietnam in April 1975.  In 
June 2007, the RO received a response from the U.S. Armed 
Services Center for Unit Records Research (CURR) which 
verified that the veteran was assigned to Battery B, 1st 
Battalion, 321st Field Artillery, at Fort Campbell, Kentucky 
from February 1975 to June 1977.  This response also stated 
that unit history submitted by the 1st Battalion, 321st 
Artillery showed that in January 1972, the unit officially 
ceased combat operations in Vietnam and the first units 
arrived at Campbell Army Airfield, Fort Campbell, Kentucky in 
March 1972.  The Board understands this response to mean the 
veteran's unit was not deployed to Vietnam in 1975.  
Likewise, the Board finds that the probative value of the 
veteran's assertions that he was in Vietnam in April 1975 is 
outweighed by the official research conducted.  (In the event 
evidence comes to light that confirms the veteran's 
deployment to Vietnam, he may reopen his claim.)  




A.  Residuals Of An Ear Infection, Claimed As Perforated 
Tympanic Membranes

The veteran contends that he ruptured his ear drums twice in 
service as the result of incoming rounds, once while serving 
in Vietnam in 1975 and once at Ft. Bragg in 1976.  The Board 
notes that to the extent the veteran claims that one of the 
perforated eardrum episodes occurred in Vietnam, little 
credibility attaches to such assertions for the reasons 
previously discussed.   

Service medical records do not reflect any incidents or 
treatment of perforated tympanic membranes.  A February 1977 
medical report shows complaint of an ear ache lasting 6 days.  
Examination at that time revealed inflamed tympanic membranes 
and probable allergic otitis.  He was treated with Tylenol 
and Actifed, and no further follow-up is shown.  At his May 
1977 separation examination, he reported no ear trouble, and 
his ears were normal on clinical evaluation.  

Post-service medical records reflect a complaint of ear pain 
in March 1999.  Although a private treatment record at that 
time reflects a "history of recurrent ear infection," it 
does not indicate how far back.  Subsequent private and VA 
treatment records reflect diagnoses of recurrent otitis 
externa and otitis media.  The veteran underwent elective 
bilateral eustachian tube placement in March 2002.  A private 
treatment record from later that same month indicates 
tympanic membrane perforations which it appears were 
secondary to the tube placement.  The record reflects that 
the tubes were subsequently removed due to complications.

The veteran underwent a VA ear disease examination in May 
2008.  The claims folder was reviewed, and the examiner noted 
that there was no evidence of the claimed in-service 
perforated tympanic membranes.  The veteran reported no 
vertigo, balance or gait problems, discharge, pain, or 
pruritus.  Physical examination revealed normal external 
auditory canals and tympanic membranes bilaterally.  There 
was no evidence of perforation.  The middle ear was free of 
fluid and the mastoids were firm.  With respect to whether 
the veteran's recurrent ear infections were etiologically 
related to the probable allergic otitis documented during 
service, the examiner opined that he could not resolve the 
issue without resorting to speculation.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of an ear infection.  Although service medical 
records show probable allergic otitis, that condition appears 
to have been acute and transitory as the evidence does not 
reflect subsequent treatment for an ear condition, and the 
veteran reported no ear trouble upon discharge.  While the 
record reflects post-service treatment for recurrent ear 
infections, this condition has in no way been linked to the 
veteran's period of service.  Specifically, any link between 
the veteran's recurrent ear infections and the allergic 
otitis has been specifically characterized as speculative.  
The Board notes service connection may not be based on a 
resort to pure speculation or even remote possibility. See 38 
C.F.R. § 3.102.  The Board acknowledges the veteran's claims 
that he perforated his tympanic membranes in service.  
However, while the service medical records reflect an 
inflamed tympanic membrane, there is no evidence of 
perforation.  In fact, the only finding of perforated 
tympanic membranes was in 2002 in connection with his 
bilateral ear tube placement.  

For these reasons, the Board finds that the greater weight of 
the evidence is against the veteran's claim for service 
connection for residuals of an ear infection.

B.  Bilateral Hearing Loss

The veteran contends that his currently-shown bilateral 
hearing loss is the result of noise exposure in service.  
Specifically he asserts that he was exposed to combat noise 
in Vietnam and live artillery fire several times a week at 
Ft. Bragg.  He also argues that the claimed perforated 
tympanic membranes in service contributed to his hearing 
loss. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records are negative for complaints of, 
treatment for, or findings of bilateral hearing loss.  At his 
May 1977 separation examination, the veteran demonstrated 
normal hearing.    

The earliest evidence of record reflecting hearing loss is a 
December 2001 VA outpatient audiology report which shows a 
complaint of sudden left ear hearing loss and the right ear 
"fading out."  Testing at that time revealed moderate high 
frequency sensorineural hearing loss with good speech 
discrimination in the right ear and mild to moderate 
conductive hearing loss in the left ear.  (Speech 
discrimination scores for the left ear could not be 
considered reliable).  Private audiological testing performed 
in March 2002 revealed bilateral mixed hearing loss, 
predominately sensorineural, with borderline normal hearing 
at the lower and middle pitches sloping to moderate at the 
high pitches.  It was noted that these findings were 
consistent with previous noise exposure.

Most recently, the veteran underwent a VA audiological 
examination in May 2008.  The claims file was reviewed in 
conjunction with the examination.  In addition to the noise 
exposure and claimed ruptured eardrums in service, the 
veteran reported post-service occupational noise exposure, 
including driving a forklift for 8 years, work as a diesel 
mechanic for 2 years, driving a truck for 10 years, and 
working on motorcycles for the last 2 years.  Audiological 
testing revealed pure tone thresholds of 20, 25, 25, 25, and 
40 decibels in the veteran's right ear, and 20, 20, 30, 35, 
and 40 in the veteran's left ear at 500, 1000, 2000, 3000, 
and 4000 hertz respectively.  Additionally, the veteran had 
speech discrimination scores of 100 percent correct 
bilaterally.  The diagnosis was mild high frequency 
sensorineural hearing loss bilaterally.  

That the veteran currently has bilateral hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service.  
Here, there is a lengthy period of time during which there is 
no contemporaneous evidence of record as to the veteran's 
hearing acuity.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail 
on his claim, the 25 year gap between his service and the 
initial diagnosis of bilateral hearing loss must be overcome.

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had hearing loss upon discharge from service; rather the 
report of his medical examination at discharge shows he had 
normal hearing at that time.  There is also no evidence 
whatsoever pertaining to his hearing acuity within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the earliest document showing the presence of hearing 
loss is in 2001.  While medical records reflect that the 
veteran's hearing loss is attributable to past noise 
exposure, none of the evidence reflects a link between this 
condition and his period of service.  In this regard, the 
Board notes that, in accordance with the August 2006 Remand, 
the May 2008 ear disease examiner was asked to provide an 
opinion regarding whether the veteran's hearing loss was 
related to the allergic otitis in service.  The examiner 
determined that the issue could not be resolved without 
resorting to speculation.  Moreover, the Board has strongly 
considered the veteran's contentions that his military 
occupation caused his hearing loss and does not dispute that 
he was exposed to loud noise in connection with his military 
duties at Ft. Bragg.  However, given the lack of medical 
evidence of hearing loss for decades after service and the 
veteran's volunteered history of post-service occupational 
noise exposure, the greater weight of the evidence is against 
the claim. 

C.  Tinnitus

The veteran contends that he began experiencing tinnitus in 
1975 after his return from Vietnam.

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  The earliest 
evidence of record reflecting tinnitus is a December 2001 VA 
treatment record reporting constant tinnitus in the left ear.  
Subsequent records indicate that the tinnitus increased after 
the 2002 tube placement.  

The report of the May 2008 audiological examination reflects 
a diagnosis of constant bilateral tinnitus. 

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology or a medical opinion linking his 
currently-shown tinnitus to events in service.  Neither has 
occurred in this case.  There is no evidence of record 
showing that the veteran had tinnitus during service.  The 
earliest document reporting the presence of tinnitus is in 
2001.  This lengthy period without post-service treatment 
(e.g., 25 years after separation from service) weighs heavily 
against the claim, and reduces the credibility of the 
veteran's current report of tinnitus since service.  
Additionally, with regard to any possible link between the 
veteran's tinnitus and the allergic otitis in service, the 
May 2008 ear disease examiner determined that the issue could 
not be resolved without resorting to speculation.   

In short, the case file contains no medical or other credible 
evidence attributing the veteran's currently-diagnosed 
tinnitus with his service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  Service connection is 
not warranted, and the appeal is denied.

D.  Psychiatric Disorder

The veteran contends that his currently-shown psychiatric 
conditions are the result of his military service.  
Specifically, he asserts that he developed depression and 
PTSD as the result of experiences while serving in Vietnam in 
April 1975.  He has described his primary stressor as a 
bombing at the Ton Son Nhat airport in which he witnessed 
much chaos and turmoil.  Service medical records are negative 
for complaints or treatment of a psychiatric disorder.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In the present case, relevant medical records reflect 
diagnosis of and treatment for PTSD beginning in August 2002.  
A November 2007 VA PTSD examination also provided a diagnosis 
of PTSD.  Despite multiple diagnoses of PTSD, however, all of 
the criteria of 38 C.F.R. § 3.304(f) to establish service 
connection have not been met.  

Here, the record lacks credible supporting evidence that the 
claimed in-service stressor actually occurred.  In this 
regard, evidence necessary to establish that the claimed 
in-service stressor actually occurred varies depending upon 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See, 38 U.S.C.A. § 1154(b) (West 
2002).  If the evidence establishes that the veteran engaged 
in combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The veteran's service records do not indicate that he engaged 
in combat or that he was awarded any decoration, medal, or 
badge indicative of involvement in combat.  As such, the 
Board concludes the veteran did not engage in combat, and the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressor(s).  His testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

As previously discussed, information provided by CURR in June 
2007 does not reflect that the veteran was in Vietnam in 
April 1975.  Accordingly, since the record lacks credible 
supporting evidence that the claimed in-service stressor 
actually occurred, the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.

VA records show that the veteran was also diagnosed with 
major depression in August 2002.  While the report of the  
November 2007 VA PTSD examination notes the 2002 diagnosis of 
depression, it does not provide a similar diagnosis.  Despite 
the veteran's contentions, none of the evidence of record 
reflects a link between his depression and his period of 
service.  Given the lack of medical evidence of a psychiatric 
condition for decades after service, and the absence of a 
medical opinion linking his depression to service, the 
greater weight of the evidence is against the veteran's claim 
for a psychiatric disorder.


ORDER

A 50 percent rating for migraine headaches is granted, 
subject to the regulations governing the award of monetary 
benefits.

Entitlement to service connection for residuals of an ear 
infection, claimed as perforated tympanic membranes is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


